Citation Nr: 1606669	
Decision Date: 02/23/16    Archive Date: 03/01/16

DOCKET NO.  06-23 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD) from December 9, 2004 to February 27, 2006; from May 1, 2006 to March 25, 2007; from June 1, 2007 to September 22, 2008; and from December 1, 2008 to August 30, 2009; and entitlement to a disability rating in excess of 70 percent from August 31, 2009, to October 25, 2009, and on and after January 1, 2010.  

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

E. F. Brandau, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to November 1970.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from April 2005 and December 2011 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  The Board remanded the issue of entitlement to an increased disability rating for PTSD in July 2008 and January 2010, and remanded the issue of entitlement to a TDIU in January 2010.  

In October 2015, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is of record.

The RO has granted temporary 100 percent evaluations for the periods of February 27, 2006 to April 30, 2006; March 26, 2007 to May 31, 2007; September 23, 2008 to November 30, 2008; and October 26, 2009 to December 31, 2009, based on hospital stays of 22 days or more for service-connected PTSD.  Because the disability ratings assigned are the maximum ratings available for those periods, they are not on appeal, and the Board has characterized the issue as shown on the title page and in the below headings.  See AB v. Brown, 6 Vet. App. 35 (1993); see also Hart v. Mansfield, 21 Vet. App. 505 (2007). 


FINDINGS OF FACT

1.  On and after December 9, 2004, with the exception of the periods of hospitalization for PTSD symptoms, the Veteran's PTSD resulted in occupational and social impairments with deficiencies in most areas.

2.  Prior to February 1, 2007, the probative, competent evidence does not demonstrate that the Veteran's service-connected disabilities rendered him unable to secure or follow a substantially gainful occupation.

3.  On and after February 1, 2007, the probative, competent evidence demonstrates that the Veteran's service-connected disabilities render him unable to secure or follow a substantially gainful occupation.   


CONCLUSIONS OF LAW

1.  Throughout the pendency of the appeal, the criteria for a disability rating of 70 percent, but not higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2015).  

2.  Prior to February 1, 2007, the criteria for entitlement to a TDIU have not been met.  38 U.S.C.A. §§ 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2015).

3.  On and after February 1, 2007, the criteria for entitlement to a TDIU have been met.  38 U.S.C.A. §§ 5103A, 5107; 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16.        


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has met all statutory and regulatory notice and duty to assist provisions.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2015).  The Board notes that February 2005 and December 2010 letters satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The Veteran's service treatment records, VA medical treatment records, private medical treatment records, and lay evidence have been obtained and associated with the record.  38 U.S.C.A. § 5103(A); 38 C.F.R. § 3.159.  The Veteran was provided VA examinations in February 2005, November 2006, August 2009, October 2011, October 2012, and March 2014, with an addendum opinion provided in November 2012.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The VA examiners reviewed the service treatment records, VA medical treatment records, private medical treatment records, and lay statements, and performed physical examinations.  Further, the examination reports provided sufficient information to rate the service-connected disability on appeal.  38 C.F.R. § 3.159(c)(4); Barr, 21 Vet. App. 303.  As such, the Board finds the examinations, when taken and viewed together, are sufficient and adequate for rating purposes.  Additionally, the Board finds that the Appeals Management Center substantially complied with the July 2008 and January 2010 remand directives with respect to the issues on appeal.  See Stegall v. West, 11 Vet. App. 268 (1998).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2015) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above regulations.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, the VLJ asked the Veteran specific questions concerning his symptoms of and treatment for his PTSD and its effects on his employment.  The VLJ also asked questions to ascertain the current level of the Veteran's disability.  The hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate the claims.  No pertinent evidence that might have been overlooked and that might substantiate the claims was identified by the Veteran, and the Veteran has not suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  

There is no indication in the record that any additional evidence relevant to the issues adjudicated in this decision is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006); Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

The Board has thoroughly reviewed all of the evidence in the record.  Although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed).  The analysis in this decision focuses on the most salient and relevant evidence and on what the evidence shows or fails to show with respect to the matter decided herein.  The Veteran should not assume that pieces of evidence not explicitly discussed herein have been overlooked.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).  

Increased Rating

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2015).  Pertinent regulations do not require that all cases show all findings specified by the Rating schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 U.S.C.A. § 4.21 (2015); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

The primary concern for an increased rating for a service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is based on the assignment of an initial rating for a disability following an initial award of service connection for that disability, the rule articulated in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports.  Id.  In all claims for an increased disability rating, VA has a duty to consider the possibility of assigning staged ratings.  See Hart, 21 Vet. App. 505.  

The Veteran has service-connected PTSD which has been rated under the provisions of 38 C.F.R. § 4.130, Diagnostic Code 9411, which provides: 

A 50 percent disability rating is warranted when the Veteran experiences occupational and social impairment with reduced reliability and productivity, due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent disability rating is warranted when the Veteran experiences occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work-like setting); and inability to establish and maintain effective relationships.

A 100 percent disability rating is warranted for total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closest relatives, own occupation, or own name.  38 C.F.R. § 4.130.

The Veteran's service-connected PTSD is rated as 50 percent disabling until August 30, 2009, outside of the excepted periods.  Therefore, to warrant a higher disability rating, the evidence must show occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, or meet the criteria for a 100 percent rating.  

Beginning August 31, 2009, outside of the excepted periods, the Veteran's service-connected PTSD is rated as 70 percent disabling.  Therefore, to warrant a higher disability rating, the evidence must show a total occupational and social impairment with deficiencies in areas such as work, school, family relations, judgment, thinking, or mood.

According to the Diagnostic and Statistical Manual of Mental Disorders, Fourth edition (DSM-IV), a global assessment of functioning (GAF) score reflects the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  DSM-IV, American Psychiatric Association (1994), pp. 46-47; 38 C.F.R. §§ 4.125(a), 4.130 (2015).  A GAF score of 31-40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  A GAF score of 41-50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51-60 represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61-70 indicates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  The Board notes that the GAF Scale has been abandoned in the updated fifth edition of the DSM (DSM-5).  In this case, however, the DSM-IV was in use at the time the medical entries of record were made. Thus, the GAF scores assigned remain relevant for consideration in this appeal.

The record reflects that, throughout the pendency of the appeal and dating back to 2002, the Veteran received treatment through VA and sought group and individual counseling.  Throughout his treatment, the records indicate that the Veteran isolated himself from others and exhibited symptoms of paranoia, hypervigilance, mood lability.  The Veteran reported experiencing flashbacks to his service in Vietnam, and he reported keeping pictures from active duty service with him constantly.  The Veteran was easily upset by loud noises and had frequent anxiety and panic attacks.  He frequently reported low energy levels and difficulties with memory, concentration, and motivation.  The Veteran reported having some suicidal ideation but without a plan or intent to commit suicide.   Treatment records throughout the pendency of the appeal reflect GAF scores assigned between 40 and 58.

The Veteran first underwent VA examination in connection with his PTSD claim in February 2005, and he reported instances where he felt distressed and helpless in his position as a medic during active duty service.  He reported having nightmares and night sweats since active duty service and he reported having survivor guilt.  He maintained that his symptoms had gradually worsened over the past 10 years and that he was losing his confidence and his ability to work as an electrician.  During the mental status examination the Veteran exhibited an anxious affect and he was diagnosed with chronic PTSD.  The examiner assigned a GAF score of 55.

The Veteran again underwent VA examination in November 2006 where he asserted that he had a depressed mood, crying spells, fatigue, poor concentration, flashbacks, and minimal sleep with nightmares.  He reported that he avoided crowds and isolated himself from others.  During his mental status examination the Veteran appeared tearful and exhibited a restricted affect and short-term memory loss.  He was assigned a GAF score of 48.  The VA examiner opined that the Veteran's overall quality of life was compromised secondary to mental illness, and that he had a history of poor coping skills and an inability to tolerate stressful situations.  At the time the Veteran was working as an electrician, but in February 2007 the Veteran told his private physician that he gave notice to quit because he felt that he could not perform the job any longer.  On that occasion he was assigned a GAF score of 55.

In July 2007 a VA treating physician opined that the Veteran's PTSD had worsened over the past few years and although he had improved with therapy he would need further treatment.  Approximately one year later his private physician opined that the Veteran was significantly and persistently impaired by his PTSD.  In August 2009 the Veteran underwent VA examination where he reported having symptoms of anxiety and sleep loss with flashbacks and frequent irritability.  The Veteran asserted that he had lost his job because of PTSD in February 2007 and that he had since become more isolated.  During the mental status examination the Veteran became fidgety when discussing his time in Vietnam, and he exhibited a constricted and tearful affect.  The Veteran was assigned a GAF score of 40.  The VA examiner opined that the Veteran's condition had worsened since he stopped working, and that he appeared more anxious and seemed to have more difficulty with anger control.  The VA examiner also opined that the Veteran's PTSD symptoms affected his focus and ability to get along with others, resulting in a major impairment in employability; the examiner noted that he was unable to envision any situation where gainful employment would be an option for the Veteran.  

The Veteran underwent VA examinations in October 2011 and October 2012, and the October 2012 VA examiner provided an addendum opinion in November 2012.  In the examinations the Veteran relayed symptoms of flashbacks to his active duty service, and he reported isolating himself from others and staying in his home.  However, the VA examiners opined that the Veteran had occupational and social impairment due to mild or transient symptoms, with only mild impairment in the ability to work.  

In the Veteran's most recent VA examination in March 2014 the Veteran reported having difficulties sleeping with increased irritability and isolationism.  He also reported having racing thoughts and flashbacks.  During the mental status examination the Veteran exhibited hypervigilant behavior and a depressed mood with tearfulness when describing his military experience.  The VA examiner noted that the Veteran continued to meet the criteria for PTSD but she did not assign the Veteran a GAF score.  

During the Board hearing in October 2015 the Veteran described his job duties while in Vietnam, and he reported having flashbacks after separation from service.  He reported that he had to stop working due to anger issues and that he now rarely leaves his home because he has difficulty being around other people.  

Here, the Board finds the evidence demonstrates that the Veteran's PTSD resulted in occupational and social impairment with deficiencies in most areas throughout the pendency of the appeal.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.130, Diagnostic Code 9411.  Initially, the Board notes the Veteran experienced symptoms that are not listed in the rating criteria, and as a result, the Board has considered many of the Veteran's symptoms as "like or similar to" the schedular rating criteria of occupational and social impairment with deficiencies in most areas.  See Mauerhan, 16 Vet. App. 436.  The evidence demonstrates that the Veteran's PTSD was manifested throughout the pendency of the appeal by a depressed mood, anxiety, short-term memory impairment, poor concentration, severe insomnia and nightmares, hyperarousal, hypervigilance, and difficulty with social and work relationships.  The evidence indicates deficiencies in work, thinking, mood, and relationships.  Clinicians assigned GAF scores ranging from 45 to 60 during the period on appeal, indicating a range of serious to moderate symptoms.  The Board finds it probative that the majority of the GAF scores ranged from 45 to 50, reflecting serious symptoms.  As a result, the Board concludes that the evidence as a whole more nearly approximates the criteria for a disability rating of 70 percent.  38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411; see Hart, 21 Vet. App. 505.

Here, however, the evidence does not show total occupational and social impairment at any point during the pendency of the appeal.  At no point were there reports of inappropriate behavior or disorientation.  Although the Veteran did report having difficulty being in public and isolating himself from others, he has been able to participate in group therapy at VA.  The Veteran reported isolating himself in the home, but he has been married for over 35 years and he reported having good familial support.  He told the VA examiner that he stopped working in 2005, but he explained that it was due to his cancer, rather than mental health symptoms.  The Veteran also reported that he had some difficulty relating to his VA treatment providers, but he has been able to attend therapy consistently and he completed an inpatient mental health treatment program in 2009.  There is no indication that the Veteran is unable to express himself or communicate, and while his mental health examinations show anxiety symptoms he has been able to maintain his composure during therapy.  He denied having any suicidal or homicidal ideations during his March 2014 VA examination, and he also denied having audiovisual hallucinations.  Based on the sum of the evidence, there is no indication that the Veteran has a total occupational and social impairment required for a 100 percent disability rating for PTSD.  For these reasons, the Board finds the criteria for a disability rating in excess of 70 percent for PTSD have not been met at any time during the pendency of the appeal.  38 C.F.R. § 4.130.  

Resolving the benefit of the doubt in favor of the Veteran, the Board finds the criteria for a disability rating of 70 percent, but not more, for PTSD have been met.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  However, the criteria for a disability rating in excess of 70 percent have not been met at any time during the pendency of the appeal.  

Extraschedular Consideration

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating. 

Here, the Board finds the Veteran's disability picture is not so unusual or exceptional in nature as to render the rating assigned for this period inadequate.  The Veteran's service-connected PTSD is evaluated as a psychiatric disability, the criteria of which is found by the Board to specifically contemplate the level of occupational and social impairment caused by this disability.  Thun, 22 Vet. App. at 115; see also 38 C.F.R. § 4.130, Diagnostic Code 9411.  During the period on appeal, the Veteran's PTSD was manifested by a depressed mood, anxiety, short-term memory impairment, poor concentration, insomnia and nightmares, hypervigilance, and difficulty with work and social relationships.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's experiences are contemplated by the evaluation assigned for this period.  Evaluations in excess of that assigned are provided for certain manifestations of a psychiatric disability, but the medical evidence does not demonstrate that those manifestations are present in this case.  Here, the Board finds that the criteria for the evaluation assigned more than reasonably describes the Veteran's disability level and symptomatology during this period, and therefore, the schedular evaluation is adequate, and no referral is required.  See 38 C.F.R. § 4.130, Diagnostic Code 9411; see also VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996).

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

TDIU

Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated as totally disabled.  38 C.F.R. § 4.16(b).  Factors such as employment history, as well as educational and vocational attainments, should be considered.  Id.  For VA purposes, the term unemployability is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).  The word substantially suggests intent to impart flexibility into a determination of a veteran's overall employability, as opposed to requiring the veteran to prove that he is 100 percent unemployable.  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).

The Board notes that the Veteran made a claim for a TDIU in January 2011.  However, the Court has held that a TDIU claim is part and parcel of an increased rating claim when raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  As a result, the Board has jurisdiction to consider the Veteran's possible entitlement to a TDIU when the issue is raised by assertion or reasonably indicated by the evidence and is predicated, at least in part, on the severity of the service-connected disability in question, regardless of whether the RO has expressly addressed this additional issue.  See VAOPGCPREC 6-96 (Aug. 16, 1996); see also Caffrey v. Brown, 6 Vet. App. 377 (1994); Fanning v. Brown, 4 Vet. App. 225, 229 (1993); EF v. Derwinski, 1 Vet. App. 324 (1991).  

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities; provided that, if there is only one such disability, this disability shall be ratable as 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a); see also 38 C.F.R. §§ 3.340, 3.341.  For purposes of one 60 percent disability or one 40 percent disability in combination, disabilities of a common etiology or from a single accident are considered to be one disability.  
38 C.F.R. § 4.16(a).

In this case, the minimum schedular criteria for a TDIU are met on and after December 9, 2004, and the question is whether the Veteran's service-connected disabilities alone were of sufficient severity to produce unemployability on and after that date.  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  

Upon review, the Board finds the evidence demonstrates that the Veteran's service-connected disabilities prevented him from securing and following a substantially gainful occupation on and after February 1, 2007, which was when he stopped working full time as an electrician.  In a private treatment record from February 2007 the Veteran noted that he had been working as an electrician for 30 years but that he had given notice at work because he was unable to perform his job anymore due to his PTSD symptoms.  It was around this time that the Veteran also began another session of his inpatient PTSD treatment.  During his August 2009 VA examination the Veteran reported that he had lost his job due to his PTSD symptoms, and as noted, the VA examiner opined that he was unable to envision any situation where gainful employment would be an option for the Veteran.  Although subsequent VA examinations and opinions noted that the Veteran's occupational impairment was mild, the Board notes that the Veteran underwent four separate inpatient treatment programs for PTSD after February 2006.  Furthermore, his treatment providers at VA consistently opined that he would not be able to work with his symptoms.  Therefore, resolving the benefit of the doubt in favor of the Veteran, the Board finds the evidence demonstrates that the Veteran's service -connected disabilities, in particular PTSD, rendered him unable to secure or follow a substantially gainful occupation on and after February 1, 2007, but not before as he was working full-time as an electrician.  Accordingly, entitlement to a TDIU is warranted on and after February 1, 2007.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49.









ORDER

Entitlement to an initial disability rating of 70 percent, but not higher, for PTSD throughout the periods on appeal is granted.

Entitlement to a TDIU from February 1, 2007, is granted.




____________________________________________
	ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


